DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: in line 2 of claim 10, “thee-latch” should be --the e-latch--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being obvious over Brombach et al., US Pub. 2018/0100332 [hereinafter: Brombach], in view of Hu et al., DC Pre-excitation Application in Three-phase Induction Motor Drive System, 2010 2nd IEEE International Symposium on Power Electronics for Distributed Generation Systems [hereinafter: Hu].
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 1, Brombach discloses a vehicle comprising:
a door 114 (Fig. 1) including:
	a handle 146 (Fig. 1) including a switch 140 (Fig. 1); and
	an e-latch 136 (Fig. 1) including:
		a latch ([0022]); and
		a motor for the latch ([0022]: electrical actuator corresponds to a motor),
wherein, responsive to detecting grasping of the handle via the switch ([0022]: sensor 140 detects when a user grasps the handle), the e-latch is configured to transmit an authentication request 126 ([0022]: unlatch request message 126 corresponds to an authentication request); and
a body control module 110 (Fig. 1) to cause the motor to unlock the door via the latch ([0014], [0026]) responsive to authenticating a fob upon receiving the authentication request ([0022], [0025]). However, Brombach is silent to the e-latch being configured to pre-flux the motor.
Hu teaches a known system for controlling current to a motor. Hu teaches pre-fluxing a motor (pg. 389, section II: pre-excitation builds EM fields in the motor, corresponding to pre-fluxing).
Hu, responsive to detecting grasping of the handle via the switch to reduce the inrush current of the motor and increase the starting torque (Hu, pgs. 392-393, section VI).

	Regarding claim 6, Brombach, in view of Hu, teaches sending an authorization request only when the door is locked (Brombach, Fig. 2 steps 204-210). However, Brombach, in view of Hu, does not explicitly teach the e-latch is configured to pre-flux the motor request only when the door is locked.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Brombach, in view of Hu, to both pre-flux the motor and transmit the authentication request only when the door is locked with the reasonable expectation that the operation of the device taught by Brombach, in view of Hu, will be unaffected and power consumption will be reduced by limiting the conditions under which pre-fluxing the motor and authenticating a fob are triggered. 

The above rejections under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1-2, 4-5, 8, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurpinski et al., US Pub. 2009/0085720 [hereinafter: Kurpinski], in view of Hu et al., DC Pre-excitation Application in Three-phase Induction Motor Drive System, 2010 2nd IEEE International Symposium on Power Electronics for Distributed Generation Systems [hereinafter: Hu].

Regarding claim 1, Kurpinski discloses a vehicle comprising:
a door 16 (Fig. 1) including:
	a handle 62 (Fig. 1) including a switch 52 (Fig. 2); and
	an e-latch 36 (Fig. 4) including:
		a latch ([0018]: when door lock is unlocked, user can pull on the door handle to complete opening the door, corresponding to the door including a latch); and
		a motor for the latch 64 (Fig. 4),
wherein, responsive to detecting grasping of the handle via the switch ([0028] Fig. 5 step 84 asks whether the switch is activated), the e-latch is configured to transmit an authentication request ([0029] Fig. 5 step 90 asks whether a valid key is present - system searches for a valid key fob); and
a body control module 72 (Fig. 3) to cause the motor to unlock the door via the latch ([0022] locks activated after sensor contacted) responsive to authenticating a fob upon receiving the authentication request ([0021] unlock standby mode after authenticating). However, Kurpinski is silent to the e-latch being configured to pre-flux the motor.
Hu teaches a known system for controlling current to a motor. Hu teaches pre-fluxing a motor (pg. 389, section II: pre-excitation builds EM fields in the motor, corresponding to pre-fluxing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor for the latch disclosed by Kurpinski such that the e-latch is configured to pre-flux the motor, as taught by Hu, responsive to detecting grasping of the handle via the (Hu, pgs. 392-393, section VI).

Regarding claim 2, Kurpinski, in view of Hu, teaches that, to pre-flux the motor, the e-latch provides the motor with a fraction of a current that is configured to enable the motor to actuate the latch from a locked position to an unlocked position (Hu, pg. 390 eq. 4; section III(C): to pre-flux the motor a pre-excitation current is applied which does not drive the motor, corresponding to a fraction of a current that is configured to enable the motor to actuate the latch from a locked position to an unlocked position).

Regarding claim 4, Kurpinski, in view of Hu, teaches that, responsive to detecting grasping of the handle via the switch (Kurpinski, [0023]), the e-latch is configured to pre-flux the motor (as modified above in Claim 1, the e-latch pre-fluxes the motor in response to detecting grasping of the handle) and transmit an authentication request (Kurpinski, step 90 Fig. 5; [0029]: entry system 36 checks whether a valid key is present, corresponding to transmitting an authentication request) and then the body control module authenticates the fob upon receiving the authentication request (Kurpinski, [0029]; [0035]: entry system 36 searches for a valid fob 40, corresponding to authenticating a fob). However, Kurpinski, in view of Hu, does not explicitly teach the motor is pre-fluxed while the body control module authenticates the fob.
Hu teaches the motor needs to be started immediately after pre-excitation and the excitation time should ensure that the flux can be built sufficiently and minimize flux decay (pg. 390, sections III(B)-(C)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to pre-flux the motor while the body control module authenticates the fob so as (Hu, pg. 390 section III(A)). One of ordinary skill in the art would recognize that if the motor is not pre-fluxed while the body control module authenticates the fob then the flux will decay in the time between pre-fluxing and authentication (Hu, pg. 390 section III(A)).

	Regarding claim 5, Kurpinski, in view of Hu, teaches that, responsive to detecting grasping of the handle via the switch, the e-latch is configured to pre-flux the motor (as modified above in Claim 1, the e-latch pre-fluxes the motor in response to detecting grasping of the handle) and transmit an authentication request (Kurpinski, [0029] Fig. 5 step 90 asks whether a valid key is present). However, Kurpinski, in view of Hu, is silent to the e-latch simultaneously pre-fluxing the motor and transmitting the authentication request.
Hu teaches the motor needs to be started immediately after pre-excitation and the excitation time should ensure that the flux can be built sufficiently and minimize flux decay (pg. 390, sections III(B)-(C)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to pre-flux the motor while the body control module authenticates the fob so as to prevent flux decay and achieve an optimal excitation time to start the motor without delay after authenticating the key (Hu, pg. 390 section III(A)). One of ordinary skill in the art would recognize that if the motor is not pre-fluxed while the body control module authenticates the fob then the flux will decay in the time between pre-fluxing and authentication (Hu, pg. 390 section III(A)).
Furthermore, at the time of the invention, there was a finite number of potential solutions to the ordering the operations of pre-fluxing the motor and transmitting an authentication request in response to detecting grasping of the handle via the switch. The potential solutions are: detect grasping, pre-flux the motor, transmit request (in that order); detect grasping, transmit request, pre-flux motor (in 

	Regarding claim 8, Kurpinski, in view of Hu, further teaches to unlock the door, the e-latch fully energizes the motor to drive the latch to an unlocked position (Kurpinski, [0022] lock motors are activated to unlock corresponds to fully energizing the motor). 

	Regarding claim 13, Kurpinski, in view of Hu, teaches the body control module authenticates the fob prior to unlocking the door to verify that an authorized user is attempting to enter a vehicle cabin (Kurpinski, Fig. 5 step 90; [0024]: the fob must be present to perform unlocking).

	Regarding claim 14, Kurpinski, in view of Hu, teaches a communication module (Kurpinski, [0021]: smart ECU 50 and antennas 42, 44, 46, 48) that is configured to wirelessly communicate with the fob (Kurpinski, [0020]-[0021]: fob 40 emits a radio signal received by antenna 42). 

	Regarding claim 15, Kurpinski, in view of Hu, teaches all limitations of claim 14 as shown. Kurpinski, in view of Hu, further teaches to authenticate the fob, the body control module 72 (Kurpinski, Fig. 4) is to:
	broadcast an authentication beacon for the fob via the communication module (Kurpinski, [0023]: antenna emits a radio frequency signal in a polling fashion);
	receive a return signal that includes a digital key from the fob (Kurpinski, [0021], [0023]: fob responds with a fob signal, fob relays a unique security code corresponding to a digital key); and
(Kurpinski, [0023]: smart ECU 50 verifies the fob signal is associated with the smart key system and communicates via communication bus 74 with entry system 36).

	Regarding claim 16, Kurpinski, in view of Hu, teaches responsive to not authenticating the fob (Kurpinski, Fig. 5, result “no” at step 90), the body control module prevents the e-latch from unlocking the door (Kurpinski, Fig. 5 step 102 the body control module prevents the entry system from unlocking the door). 

Regarding claim 17, Kurpinski, in view of Hu, teaches to pre-flux the motor, the e-latch provides a pulse-width-modulation signal to the motor at a fraction of a full duty cycle (Hu, pg. 391, section IV).

Regarding claim 19, Kurpinski, in view of Hu, teaches a plurality of doors 12, 14, 16, 18 (Kurpinski, Fig. 1; [0016]) that include a respective plurality of e-latches communicatively coupled to the body control module (Kurpinski, Fig. 4).

Regarding claim 20, Kurpinski discloses a method comprising:
detecting, via a switch 80 (Fig. 2), a handle 62 (Fig. 1) of a door being grasped ([0018]); 
responsive to detecting grasping of the handle ([0021]; step 112, Fig. 6), transmitting an authentication request via an e-latch (steps 122 and 132, Fig. 6: entry system 36 inquires as to whether there is a valid fob, corresponding to transmitting an authentication request), wherein a motor 64 (Fig. 4) is configured to drive a latch ([0018], [0021]) of the e-latch ([0018]: motor is configured to unlock the door lock of door 16 so the user may pull the door handle 62 to complete opening of the door 16, corresponding to the motor being configured to drive a latch of the e-latch); 
50 (Fig. 4), a fob 40 (Fig. 4) upon receipt of the authentication request ([0031], [0035]: the entry system 36 determines whether a valid fob 40 is within range of the vehicle corresponding to authenticating a fob upon receipt of the authentication request); and 
causing, responsive to authenticating the fob, the motor to unlock the door via the latch (step 136, Fig. 6; [0035]). However, Kurpinski is silent to pre-fluxing a motor responsive to detecting grasping of the handle.
Hu teaches a known system for controlling current to a motor. Hu teaches pre-fluxing a motor (pg. 389, section II: pre-excitation builds EM fields in the motor, corresponding to pre-fluxing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kurpinski to include pre-fluxing a motor, as taught by Hu, responsive to detecting grasping of the handle to reduce the inrush current of the motor and increase the starting torque (Hu, pgs. 392-393, section VI).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurpinski, in view of Hu, as applied to claim 1 above, and further in view of “Voltage Sag Due to Induction Motor Starting,” Voltage Disturbance, available at: https://voltage-disturbance.com/power-engineering/voltage-sag-due-to-induction-motor-starting/ [hereinafter: “Voltage Sag”] and “Inrush Current” by Robert_Fay, available at: https://forum.digikey.com/t/inrush-current/679 [hereinafter “Inrush Current”].

Regarding claim 3, Kurpinski, in view of Hu, does not explicitly teach the e-latch pre-fluxes the motor to reduce latency in unlocking of the door by initiating magnetism in the motor prior to driving the latch to an unlocked position. However, it was well known in the art before the effective filing date of the claimed invention that pre-fluxing in the motor prior to driving the motor reduces the inrush current and thus prevents tripping overcurrent protection devices or causing circuit failures and voltage drops, as demonstrated by “Voltage Sag” and “Inrush Current,” issues which would contribute to latency in the circuit to unlock the door. Therefore, it would have been obvious to one of ordinary skill in the art would recognize that initiating magnetism in the motor prior to driving the latch to an unlocked position is capable of reducing latency in unlocking of the door by preventing circuit failures and voltage drops.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurpinski, in view of Hu as applied to claim 8 above, and further in view of Marcelle, US Pub. 2007/257772.

Regarding claim 9, Kurpinski, in view of Hu, teaches all limitations of claim 8 as shown. However, Kurpinski, in view of Hu, does not teach that to lock the door, the e-latch de-energizes the motor to cause the latch to be in a locked position. 
Marcelle teaches to lock the door, the e-latch de0energizes the motor to cause the latch to be in a locked position ([0032]: when the actuator is not energized, the latch is secured). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the e-latch taught by Kurpinski, in view of Hu, to de-energize the motor to cause the latch to be in a locked position, as taught by Marcelle, in order to limit the amount of power needed to lock and unlock the door and extend the life of the power supply (Marcelle, [0019]).

Regarding claim 10, Kurpinski, in view of Hu and Marcelle further teach when the motor is pre-fluxed by the e-latch, the motor is configured to keep the latch in the locked position (Kurpinski, in view of Hu above, teaches the motor is pre-fluxed in response to detecting grasping of the handle via the switch (Kurpinski, Fig. 5 step 84), and the door is not unlocked until a valid key is found after detecting a handle grasp (Kurpinski Fig. 5, steps 90, 104) therefore the motor is configured to keep the latch in the locked position when the motor is pre-fluxed by the e-latch).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kurpinski, in view of Hu and Marcelle as applied to claim 10 above, and further in view of Mushiake et al., US 6799107 [hereinafter: Mushiake].

Regarding claim 11, Kurpinski, in view of Hu and Marcelle further teach determining the position of the latch (Kurpinski, Fig. 5 step 88) when the motor is pre-fluxed (Kurpinski, in view of Hu and Marcelle, teach the motor is pre-fluxed in response to detecting actuation of the switch (Kurpinski, Fig. 5 step 84) and is pre-fluxed when later determining the position of the latch (Kurpinski, Fig. 5 step 88), but is silent to a position sensor to monitor the position of the latch.
Mushiake teaches a known vehicle door latch. Mushiake teaches a position sensor to monitor a position of the latch (col. 4 lines 7-17).
	Position sensors to monitor the position of a latch are well known in the art before the effective filing date of the claimed invention, as evidenced by Mushiake. It would have been obvious for one of ordinary skill in the art to modify the device taught by Kurpinski, in view of Hu and Marcelle, to employ a position sensor to monitor a position of the latch when the motor is pre-fluxed in order to practice the invention of Kurpinski, in view of Hu and Marcelle (Kurpinski, Fig. 5: determining if the doors are locked (step 88) is required to practice the system taught by Kurpinski). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kurpinski, in view of Hu as applied to claim 1 above, and further in view of Chen, An H-Bridge Driver Using Gate Bias for DC Motor Control, 2013 IEEE 17th International Symposium on Consumer Electronics (ISCE) [hereinafter: Chen].

	Regarding claim 18, Kurpinski, in view of Hu, teaches employing pulse width modulation to control the current in pre-fluxing the motor without driving the latch to an unlocked position (Hu, pgs. 390-91, section III(C) and section IV: excitation current applied is less than the starting current, corresponding to pre-fluxing the motor without driving the motor). However, Kurpinski, in view of Hu is silent to an H-bridge biased to provide an amount of current that prefluxes the motor.
Chen teaches a known motor control system. Chen teaches including an H-bridge that is biased (pg. 265) to provide a controlled amount of current to the motor (pgs. 265-66).
Using an H-bridge to drive the inductive load to control the direction and speed of a motor was well known in the art before the effective filing date of the claimed invention, as evidenced by Chen. It would have been obvious for one of ordinary skill in the art to modify the e-latch taught by Kurpinski, in view of Hu, by providing an H-bridge that is biased to provide an amount of current that pre-fluxes the motor without driving the latch to an unlocked position, as suggested by Chen, to enable pre-fluxing of the motor in order to reduce dead time in the H-bridge driver (Chen, pg. 266) and improve driving efficiency (Chen, pg. 266).


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aerts et al., US 9080352 [hereinafter: Aerts] in view of Hu et al., DC Pre-excitation Application in Three-phase Induction Motor Drive System, 2010 2nd IEEE International Symposium on Power Electronics for Distributed Generation Systems [hereinafter: Hu].

Regarding claim 1, Aerts discloses a vehicle comprising: a door including: 
a handle 104 (Fig, 1A) including a switch 402 (Fig. 4); and
an e-latch (Fig. 6; the e-latch comprises a door controller 604, door latch system 612, door lock system 614) including:
	a latch (col. 3 line 2: a latch is part of the door latch system 612); and
a motor for the latch (col. 7 lines 15-17: the door controller unit 604 actuates the latch system 612 and/or the lock system 614, corresponding to the door controller unit 604 controlling a motor for the latch)
wherein, responsive to detecting grasping of the handle via the switch (user’s hand may pull on wrapped handle grip 112 causing extension sensor 402 to signal), the e-latch is configured to transmit an authentication request (col. 7 lines 52-58 handle controller 616 requests to unlatch from unit 602 corresponds to transmitting an authentication request); and
a body control module 602 (Fig. 6) to cause the motor to unlock the door via the latch responsive to authenticating a fob 610 (Fig. 6) upon receiving the authentication request (col. 7 lines 15-17, 55-59: vehicle controller 602 causes door controller 604 to actuate the door latch system 612 if remote access system 606 authenticated the user fob 610). However, Aerts does not disclose the e-latch is configured to pre-flux the motor.
Hu teaches a known system for controlling current to a motor. Hu teaches pre-fluxing a motor (pg. 389, section II: pre-excitation builds EM fields in the motor, corresponding to pre-fluxing).
Hu, responsive to detecting grasping of the handle via the switch to reduce the inrush current of the motor and increase the starting torque (Hu, pgs. 392-393, section VI).

	Regarding claim 7, Aerts, in view of Hu, teaches the handle 104 (Aerts, Fig. 2) includes a lever 202 (Aerts, Fig. 2) that is coupled to the switch 402 (Aerts, Fig. 4) and configured to actuate when a user grasps the handle (Aerts, col. 2 lines 64-67), wherein actuation of the lever causes actuation of the switch to enable the e-latch to detect when the handle is being grasped via the switch (Aerts col. 7 lines 50-52).


Allowable Subject Matter
Claim 21 is allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 12 and 21.
In regards to claims 12 and 21, Kurpinski, in view of Hu, teaches detecting the latch is in the unlocked position (Kurpinski, step 88, Fig. 5) and the e-latch causes the motor to return the latch to the locked position (Kurpinski, step 106, Fig. 5). However, Kurpinski, in view of Hu fails to disclose the e-latch Hu, without destroying the intended operation of the device and/or without use of impermissible hindsight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meisel, US 10819105, discloses a pre-fluxing system and method to reduce inrush current in a motor that initiates magnetism in the motor prior to driving the motor.
Van Wiemeersch et al., US Pub. 2015/0330117, discloses a powered latch with an actuator configured to unlatch the latch upon detecting a user operating a handle.
Johansson et al., US Pub. 2008/0060393, discloses an electronic lock that builds a high voltage on a capacitor to cause current in a magnet to generate magnetic flux to quickly activate the magnet to retract the latch upon authorization.
Konno et al., US Pub. 2002/0180273, discloses a remote control lock supplied with a standby current corresponding to a fraction of the current required to operate the motor.
Brown, Brief H-Bridge Theory of Operation, discloses including an H-bridge in a circuit to control motor direction and speed and using field effect transistors for getter motor control.
Spurr, US 7642669, discloses an electrical circuit for an unlatching actuator that senses operation of a door handle and provides current in response to enable unlatching, and de-energizes the actuator to enable latching.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675